Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 09, 2016

The Court of Appeals hereby passes the following order:

A16A0696. FOUNDERS INSURANCE COMPANY v. MESICORP, INC. d/b/a
    NEW QUARTZ CAJUN BAR & GRILL et al.

      After a motor vehicle accident involving its insured, Founders Insurance
Company filed a declaratory judgment action as to insurance coverage for the
accident. Founders filed a motion for summary judgment, which the trial court
denied. Founders then filed this direct appeal. We lack jurisdiction.
      The trial court’s order denying the motion for summary judgment was not a
final order, because the case remains pending below. Accordingly, Founders was
required to comply with the interlocutory appeal procedures of OCGA § 5-6-34 (b)
to obtain appellate review at this point. See Pace Constr. Corp. v. Northpark
Assoc.,215 Ga. App. 438, 439 (450 SE2d 828) (1994). Because Founders failed to
comply with the requisite interlocutory procedures, its premature appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           02/09/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.